—In an action to recover damages *538for breach of contract and to enjoin the defendants from operating a retail optical store, the plaintiff appeals from an order of the Supreme Court, Nassau County (Franco, J.), dated December 22, 1999, which denied its motion for a preliminary injunction.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant alleges that the defendants are in breach of a restrictive covenant which prohibits them from operating a retail optical store within a defined area for two years following the expiration of the parties’ franchise agreement. That franchise agreement expired on January 31, 1999. The defendants are no longer bound by the terms of the restrictive covenant, and the request for preliminary injunctive relief is academic (see, CMC Quality Concrete Corp. v AFA Reinforced Concrete Corp., 157 AD2d 694). Bracken, P. J., O’Brien, Santucci and Florio, JJ., concur.